DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               MARK ROMAN,
                                 Appellant,

                                     v.

DEUTSCHE BANK NATIONAL TRUST COMPANY as Trustee for WAMU
  Mortgage Pass-Through Certificate Series 2005-AR6 and LACHO &
                          FRANZ, LLC,
                            Appellees.

                               No. 4D17-120

                            [October 19, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Richard    Oftedal,     Judge;   L.T.    Case     No.
2013CA010589XXXXMB.

   Steven M. Selz of Selz & Muvdi Selz, P.A., Jupiter, for appellant.

  Benjamin B. Carter of Lapin & Leichtling, LLP, Coral Gables, for
Deutsche Bank, National Trust Company.

   Kevin M. Kennedy, Davie, for Lacho & Franz, LLC.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.